DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.

Response to Arguments
 	The previously issued drawing objection is hereby withdrawn in view of amended claim 15.

	The previously issued claim objection is hereby withdrawn in view of amended claim 15.

 	The Applicant’s arguments with respect to claims #15, 18, and 19 in the reply filed on August 2, 2021 have been carefully considered, but are moot in view of the new grounds of rejection.

Claim Objections
 	As to claim 15, the Examiner suggests replacing “a H-shape profile” with “an H-shape profile” because the letter ‘H’ in this instance has a vowel sound.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15, 18, and 19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 15, there is a difference in number between “one or more electrical components to each side of the substrate” (emphasis added) and “wherein at least one of the electronic components . . . and at least one and more of”.  At minimum, “one or more electrical components” might only have a single electrical component whereas “at least one of the electronic components (presumed to be the at least one electrical components)” and at least one and more of discrete electronic components requires at minimum two such components.

 	Furthermore as to claim 15, there is a lack of antecedent basis in the recitation “wherein at least one of the electronic components”.  The Examiner suggests “wherein the one or more electrical components”.

 	Furthermore as to claim 15, there is a lack of antecedent basis for “the electronic components” (emphasis added).  Did Applicant intend “the electrical components”?


	Furthermore as to claim 15, it is unclear what is meant by “at least one and more of”.  Did Applicant intend “at least one or more of”?  If Applicant intended “or more of”, the Examiner notes that this phrasing is redundant as “at least one” is equivalent to one or more of something.

	Furthermore as to claim 15, there is a lack of antecedent basis for “the one or more electrical components”.  The Examiner suggests “the at least one or more electrical components”.

	Furthermore as to claim 15, there is a lack of antecedent basis for “the integrated sidewalls” and “the sidewalls”.  The Examiner suggests “the plurality of integrated sidewalls”. 

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlumberger Canada Limited, (WO 2012/135406A2, published October 4, 2012), hereafter “Schlumberger”. 

	As to claim 15, Schlumberger teaches:
Providing a substrate 202, wherein the substrate comprises a plurality of integrated sidewalls (FIG. 12(c)) extending from surfaces of the substrate and providing the substrate with [a] H-shape profile.
 
Gluing one or more electrical components 620 to each side of the substrate.  Schlumberger teaches the use of conductive glues and epoxies.  See Schlumberger, ¶ [0067].

Curing the glue.  Schlumberger teaches a curing step.  Id. at ¶¶ [0067], [0068], FIG. 13.

Wherein at least one of the electronic components comprises a multi-chip module and at least one and more of discrete electronic components; surface mounted components; die components; semiconductor ICs; or semiconductor chips.  Schlumberger teaches a multi-chip module comprising a stack of dies 620.  Id. at FIG. 12(c).
Covering the one or more electrical components by attaching a pair of lids to the integrated sidewalls, wherein a cavity is formed between the sidewalls, the substrate, and the pair of lids.  Schlumberger teaches a cavity formed between the sidewalls, two separate portions of the substrate, and the pair of lids.  Id.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger as applied to claim 15, and further in view of Cherchali et al. (U.S. Patent Publication No. 2013/0087903 A1), as cited in the IDS and hereafter “Cherchali”.
	
 	As to claim 18, Schlumberger does not teach an inert gas.  
On the other hand, Cherchali teaches inserting inert gas into a cavity 48.  See Cherchali, FIG. 3, ¶ [0033].
One of ordinary skill in the art would have recognized that the insertion of an inert gas would yield the predictable benefits of preventing oxidation and reactions with electronic components inserted into the cavity.  Id. at ¶ [0033].
As such, it would have been obvious to one of ordinary skill in the art to incorporate the method of inserting inert gas into a cavity enveloping electronic components as taught by Cherchali with the method of forming electronic components in a cavity as taught by Schlumberger.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger as applied to claim 15.

	As to claim 19, the Examiner notes Applicant has not specified a criticality to the claimed temperatures.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829